Citation Nr: 0942625	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	John S. Berry



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2009, 
the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree in the Veteran's first postservice 
year; and the preponderance of the evidence is against a 
finding that his current bilateral hearing loss disability is 
related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2007 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
letter informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in September 2007.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

B.	Factual Background

The Veteran's DD 214 reflects that the Veteran's military 
occupational specialty (MOS) was electrician's mate.  

The Veteran's STRs, including his service entrance and 
separation examination, are silent for complaints, findings, 
treatment, or diagnoses relating to hearing loss.  In March 
1970, he was seen for wax build-up in his left ear.  On his 
June 1967 pre-induction examination, it was noted that the 
Veteran underwent cleft palate surgery before service.  

Audiometry at the time of his June 1967 pre-inductee 
examination revealed that puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
N/A
5 (10)
LEFT
-5 (10)
-5 (5)
15 (25)
N/A
5 (10)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On May 1971 service separation examination, whispered voice 
hearing was 15/15, bilaterally.  On clinical evaluation the 
ears were normal.  

Postservice private treatment records from the Ear, Nose, and 
Throat Center of Salt Lake City include a January 1973 
initial visit note that reports the Veteran had been having a 
lot of difficulty with his ears; recently had discharge from 
the right ear; and had cleft palate repair as an infant.  The 
diagnosis was otitis externa, bilaterally.  A photocopy of a 
private audiometry chart (with interpretations of the chart 
and further, unattached charts, below) shows that in July 
1975 the puretone threshold at 4000 hertz was 40 decibels; in 
October 1975 it was 20 decibels; and in January 2006 it was 
45 decibels.  Undated comments note a diagnosis of noise-
induced sensorineural hearing loss (SNHL).  An August 1975 
operative report shows the Veteran underwent a right ear 
tympanomastoidectomy; the diagnosis then was chronic otitis 
media and mastoiditis.  A January 2006 record notes the 
Veteran has had ear infections since infancy.  

In January 2007 the Veteran submitted photographs of himself 
in his work environment during service; the photographs 
suggest work with diesel engines.  

On September 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
40
45
LEFT
20
20
25
35
50

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.  The Veteran reported that his military 
noise exposure was loud diesel engines and evaporators.  He 
identified sources of postservice noise exposure, including 
motorcycles and shooting/hunting.  The diagnosis was mild to 
severe SNHL on the right, and mild to moderately severe SNHL 
on the left.  After reviewing the Veteran's claims file and 
STRs, and noting the hearing evaluations at enlistment and 
separation, as well as the July 1975 audiological evaluation 
noted above, the examiner opined that "the veteran's 
bilateral hearing loss is not caused by or a result of his 
military noise exposure."  [Notably, the examiner commented 
that the July 1975 audiological evaluation found high 
frequency hearing loss in the right ear (40 decibels at 4000 
Hertz) that is not considered disabling according to VA 
standards.]  

In July 2009, the Board secured a medical advisory opinion 
from a medical expert who reviewed the Veteran's claims file.  
The consulting physician summarized the evidence of record 
and noted that the July 1975 audiological evaluation showed a 
40 decibel hearing loss in the Veteran's right ear, which in 
1975, was not considered disabling (considered normal for the 
speech range).  The physician indicated that the first 
indication of hearing loss was in 1975, four years after 
service, and emphasized that this is supportive of evidence 
that the damage to his hearing was not because of his 
military service.  He explained that as time progresses, 
hearing loss becomes worse with noise exposure, as seen in 
the normal population of people.  He also explained that 
hearing loss is associated with presbycusis, the process of 
aging of the ear.  He stated that the Veteran had a lifetime 
of right ear infections and subsequent surgery with repair of 
his ear drum and ear bones, and that would contribute to his 
hearing loss, and predated his military service.  Based on 
the evidence of record, the physician opined that "it is not 
likely that the veteran's bilateral hearing loss disability 
currently is related to his time in the service where he did 
receive acoustical trauma.  It is important to note that 
every person who receives acoustical trauma does not receive 
disabling hearing loss, and if it does occur, it will occur 
immediately and not many years later."  

In September 2009, the Veteran's agent submitted medical 
treatise evidence in essence suggesting that noise trauma in 
youth may exacerbate later-appearing age-related hearing 
loss.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no record of specific 
incidence of noise trauma in service, it may reasonably be 
conceded that, by virtue of his MOS and uncontested (and 
supported by photographs he has submitted) allegations he 
worked with diesel engines he likely had some degree of 
exposure to noise trauma in service.  What he must still show 
to establish service connection for his bilateral hearing 
loss is that it is related to the noise trauma in service.  

Significantly, the Veteran's STRs, including his May 1971 
service separation examination report, do not show or mention 
hearing loss.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As 
there is no competent evidence that hearing loss was 
manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumption (for SNHL as an organic disease of the 
nervous system).  

Under these circumstances, what is required to establish 
service connection for the hearing loss disability is that 
there must be competent evidence that relates the Veteran's 
current hearing loss disability to his service/noise trauma 
therein.  There is no competent (medical opinion) evidence in 
the record that specifically relates the Veteran's current 
bilateral hearing loss disability to noise trauma in service, 
nor has the Veteran submitted any competent evidence even 
suggesting this may be so.  The medical opinions in the 
record that specifically address this matter, the September 
2007 and July 2009 opinions of the VA examiner, and VHA 
medical expert, respectively, are to the effect that the 
Veteran's bilateral hearing loss is unrelated to his service.  
The Board finds particularly probative, and persuasive, the 
July 2009 opinion by the VHA expert.  That physician 
summarized the pertinent evidence and explained the rationale 
for the opinion, pointing to other etiological factors and 
noting that hearing loss due to noise trauma tends to appear 
soon thereafter.  [In this regard it is also noteworthy that 
the July 1975 private audiometry suggesting the Veteran had a 
hearing loss disability was at a time when a nonservice-
related etiological factor (otitis) was implicated, and that 
private audiometry later that year show improved puretone 
thresholds.]   

With respect to the medical treatise evidence submitted by 
the Veteran's attorney, the United States Court of Veterans 
Appeals has held that a medical article or treatise evidence 
"can provide important support when combined with an opinion 
of a medical professional," if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
appellant's claim but must discuss generic relationships with 
a degree of certainty for the facts of a specific case.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, 
however, the medical treatise evidence submitted by the 
Veteran's representative was not accompanied by the opinion 
of any medical expert linking the Veteran's bilateral hearing 
loss with his service.  The treatise evidence does not 
address the facts of the Veteran's specific case.  For these 
reasons, the Board finds that the medical treatise evidence 
does not contain the degree of specificity necessary to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317; see also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board has also considered the Veteran's own statements to 
the effect that his bilateral hearing loss was incurred 
during his military service.  The etiology of a disability is 
a medical question.  Because the Veteran is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


